Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 1 of 21 PageID #: 5514



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

   Edward Butowsky,

        Plaintiff,

   v.                                                  Case No. 4:18-cv-442-ALM

   David Folkenflik, et al.,

        Defendants


                      PLAINTIFF’S RESPONSE IN OPPOSITION TO
                       DEFENDANTS’ MOTION FOR SANCTIONS

           NOW COMES Edward Butowsky, the Plaintiff, responding in opposition to the

   MOTION FOR SANCTIONS PURSUANT TO RULE 11 FOR VIOLATIONS BY PLAINTIFF AND HIS

   COUNSEL (“MOTION FOR SANCTIONS”)(Doc. No. 100) as follows:

                                          Introduction

           The Defendants’ Motion for Sanctions reeks of bad faith, and it is a sign of the

   Defendants’ desperation. Unable to defend their clients on the merits, Laura Lee Prather

   and her colleagues decided they would try to “poison the well” by making personal

   attacks on Plaintiff’s Counsel, dredging up disciplinary cases from years past that are

   wholly unrelated to this case. The motion relies on disputed facts that would not even be

   grounds for summary judgment, yet the Defendants want the Court to resolve those

   disputed facts in her clients’ favor and then sanction the Plaintiff and his attorneys for not

   accepting their interpretation of the facts. As set forth below, the Plaintiff offered to

   amend his pleadings in order to address some of the Defendants’ purported concerns, but


                                                -1-
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 2 of 21 PageID #: 5515



   the Defendants opposed any such amendment despite the clear language of the “safe

   harbor provision” in Rule 11, i.e., a motion for sanctions should not be filed “if the

   challenged paper, claim, defense, contention, or denial is withdrawn or appropriately

   corrected within 21 days after service…” Fed. R. Civ. P. 11(c)(2). This is perhaps the

   clearest evidence that the Defendants, Ms. Prather, and her colleagues are acting in bad

   faith. Rather than allow the Plaintiff to address their purported concerns, they forged

   ahead with their motion and demanded the most draconian and absurd of remedies, i.e.,

   death-penalty sanctions.

          One must wonder if Ms. Prather’s focus on unrelated disciplinary matters is an

   attempt to distract from her own bad faith and lack of civility in this case. For example,

   the Defendants served subpoenas on the Plaintiff’s company (Chapwood) and his

   business partner (Kim Sams) in the Eastern District of Texas, then multiplied proceedings

   by filing two separate cases in the Northern District of Texas in order to enforce

   subopenas that were served on respondents located in the Eastern District. See David

   Folkenflik, et al. v. Chapwood Capital Investment Management, Inc., Case No. 3:20-MC-

   007-N (N.D. Tex.) and David Folkenflik, et al. v. Kim Sams, Case No. 3:20-MC-005-N

   (N.D. Tex.). When Mr. Clevenger attempted to negotiate a solution on behalf of Ms.

   Sams, Ms. Prather insisted that Ms. Sams could only be represented by someone who is

   admitted in the Northern District (Mr. Clevenger is not admitted in the Northern District).

   See January 31, 2020 email exchange between Ty Clevenger and Laura Lee Prather

   (Exhibit 1). This forced Chapwood and Ms. Sams to hire separate counsel to appear in

   the Northern District. See Notices of Appearance by John Leslie in Case No. 3:20-MC-


                                              -2-
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 3 of 21 PageID #: 5516



   007-N (N.D. Tex.)(Exhibit 2) and Case No. 3:20-MC-005-N (N.D. Tex.)(Exhibit 3).

   Fortunately, the Northern District asked sua sponte why the Defendants did not issue the

   Chapwood subpoena from the Eastern District, where the case is pending and where both

   respondents are located. The Defendants were unable to give a satisfactory answer, and

   the Chapwood case was transferred. See March 6, 2020 Order, Case No. 3:20-MC-007-N

   (N.D. Tex.)(Exhibit 4). The Plaintiff is informed that Ms. Sams is likewise seeking a

   transfer to the Eastern District.

          Even in smaller matters, the Defendants’ attorneys have demonstrated needless

   animosity. Mr. Clevenger requested electronic copies of the exhibits to the Motion for

   Sanctions, for example, because the Defendants had only provided hard copies. See

   February 11, 2020 email exchange between Ty Clevenger and Laura Prather (Exhibit 5).

   Mr. Clevenger was traveling and hoped to avoid carrying several extra pounds. Id.

   Inexplicably, the Defendants’ attorneys ignored that request. Id. Rather than sling mud

   about disciplinary matters from years past, Ms. Prather and her colleagues would do well

   to clean up their own act in the here and now.

                                         Legal Standard

          Not surprisingly, the MOTION omits any substantive discussion of the limits of

   Rule 11 sanctions, and that's because courts have consistently rejected its use as a tactical

   weapon.

          We will take this opportunity... to warn appellees' counsel that we look with
          disfavor on a party's use of Rule 11 or the ethical rules as combative tools. The
          rules governing the ethical conduct of lawyers are far too important to be
          trivialized and used in baseless mud-slinging such as this. We will not tolerate
          attempts to use the ethical rules in a way contrary to the spirit of those very rules.


                                                -3-
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 4 of 21 PageID #: 5517




   Autrey v. United States, 889 F.2d 973, 986 (11th Cir. 1989); see also Park v. Seoul

   Broad. Sys. Co., 05 CV 8956 BSJ DFE, 2008 WL 619034, at *1 (S.D.N.Y. Mar. 6, 2008)

   (“Courts have cautioned litigants that Rule 11 sanctions are reserved for extraordinary

   circumstances”), citing Morristown Daily Record, Inc. v. Graphic Commc'ns, 832 F.2d

   31, 32 n. 1 (3d Cir.1987). “The standard for imposing Rule 11 sanctions... is purposefully

   high, so as not to stifle legal creativity and zealous advocacy.” Galin v. Hamada, 283 F.

   Supp. 3d 189, 201 (S.D.N.Y. 2017), aff'd, 753 Fed. Appx. 3 (2d Cir. 2018); see also

   Brown v. Nationwide Mut. Ins. Co., 634 F. Supp. 72, 73 (S.D. Miss. 1986)(same), aff'd as

   modified, 805 F.2d 1242 (5th Cir. 1986). “A sanction under Rule 11 is 'an extraordinary

   remedy, one to be exercised with extreme caution.'” Orchestrate HR, Inc. v. Trombetta,

   178 F. Supp. 3d 476, 498 (N.D. Tex. 2016), objections overruled sub nom.

   Orchestratehr, Inc. v. Trombetta, 3:13-CV-2110-KS-BH, 2016 WL 5942223 (N.D. Tex.

   Oct. 13, 2016), citing Laughlin v. Perot, No. 3:95–cv–2577–R, 1997 WL 135676, at *8

   (N.D.Tex. Mar. 12, 1997); see also Stanley v. Univ. of Tex. Med. Branch, 296 F. Supp. 2d

   736, 740 (S.D. Tex. 2003)(“The Court does not take the imposition of sanctions lightly,

   and very rarely assesses them”).

                                          Argument

   1. Most of the “false” allegations in the complaint are not false, and the Plaintiff
      attempted to correct the ones that were inaccurate.

         The Defendants contend that the Plaintiff made three false allegations in his

   complaint: (1) that his role in the Rod Wheeler investigation was “limited”; (2) that he

   had never seen Mr. Wheeler’s contract with the Rich family; and (3) that an email from


                                              -4-
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 5 of 21 PageID #: 5518



   Sally Davis was an example of his damages. As explained below, those allegations are

   not false. Even if they were, none of those allegations would have changed the Court’s

   ruling on the Defendants’ motion to dismiss, because none of those allegations are central

   to the Plaintiff’s claims. Ms. Prather and her colleagues offered evidence that seems to

   contradict some of those sidebar allegations, yet nearly all of that evidence is disputed or

   inconclusive.

          As noted above, a Rule 11 motion for sanctions is unwarranted where the evidence

   is contradictory or disputed. “As we see it, Rule 11 is intended to deter claims with no

   factual or legal basis at all; creative claims, coupled even with ambiguous or

   inconsequential facts, may merit dismissal, but not punishment.” Davis v. Carl, 906 F.2d

   533, 538 (11th Cir. 1990)(emphasis in original), quoted with approval in Carter v. ALK

   Holdings, Inc., 605 F.3d 1319, 1323 (Fed. Cir. 2010) and Brubaker v. City of Richmond,

   943 F.2d 1363, 1373 (4th Cir. 1991). In Card v. State Farm Fire & Cas. Co., 126 F.R.D.

   654, 656 (N.D. Miss. 1989), for example, the court held that sanctions were not

   warranted even though “counsel may have discounted or ignored some of the evidence

   which went against their position.” All of the Plaintiff’s allegations in this case were

   made in good faith and all of them are supported by evidence – regardless of whether the

   Defendants like that evidence – thus there is no basis for sanctions.

          A. Mr. Butowsky’s involvement in the Rod Wheeler investigation was indeed
             limited.

          The Defendants point to three paragraphs in the Second Amended Complaint

   (“SAC”) as proof that the Plaintiff misrepresented his role in the Rod Wheeler



                                               -5-
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 6 of 21 PageID #: 5519



   investigation. Those paragraphs read as follows:

         68. Before he wrote his First Article, Folkenflik knew that Butowsky’s role and
         involvement in the investigation of Seth Rich’s murder was limited.

         ….

         74. Although Folkenflik made it appear that Butowsky orchestrated and directed
         Wheeler’s murder investigation, in truth Butowsky did not participate in
         Wheeler’s investigation and had very little communication with Wheeler.
         Folkenflik knew that Butowsky’s involvement was limited.

         75. Wheeler publicly confirmed Butowsky’s limited involvement in the
         investigation. On May 16, 2017, Wheeler represented to Sean Hannity that “I was
         hired by the family, Joel and Mary Rich. They signed the contract. Now, the
         financial benefit, if there were any financial benefit and by the way there wasn’t
         much, that was actually paid for by a third party [Butowsky] that I have had very
         little         communication            with          at        all,        Sean”.
         [https://www.youtube.com/watch?v=CuRJDKEVxHY (emphasis added)].

         76. Folkenflik misrepresented Butowsky’s actual involvement in Wheeler’s
         investigation. Folkenflik made it appear as of Butowsky was at the center of the
         investigation, directing Wheeler, feeding him “tips”, and telling him what to do.
         Folkenflik falsely portrayed Butowsky as a puppet master “behind the scenes”,
         feeding “tips” to Wheeler and telling Fox what to do. Far from the truth.

   SAC ¶¶68, 74-76. On February 12, 2020, pursuant to the safe harbor provision found in

   Fed. R. Civ. P. 11(c)(2), Mr. Clevenger informed the Defendants that the Plaintiff wished

   to amend his complaint to make corrections. See February 12-13, 2020 email exchange

   between Ty Clevenger and Laura Prather (Exhibit 6). Ms. Prather responded that the

   Defendants would oppose a motion to amend the complaint. Id. On February 16, 2020,

   Plaintiff’s Counsel Steven Biss sent a letter to Ms. Prather explaining why the motion for

   sanctions was unwarranted, and the Plaintiff incorporates that letter herein by reference.

   See February 16, 2020 letter from Steve Biss to Laura Prather (Exhibit 7). Mr. Biss

   informed Ms. Prather of the exact changes that the Plaintiff intended to make to his


                                              -6-
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 7 of 21 PageID #: 5520



   complaint, id., and the Plaintiff subsequently filed a motion seeking permission seeking

   to substitute a Third Amended Complaint for the Second Amended Complaint. See

   Motion for Leave to File Amended Complaint (Doc. No. 190). The foregoing paragraphs

   flagged by the Defendants were changed as follows:

         68. Before he wrote his First Article, Folkenflik knew that Butowsky’s role
         and involvement in the investigation of Seth Rich’s murder was limited.
         …
         74. Although Folkenflik made it appear that Butowsky orchestrated and directed
         Wheeler’s murder investigation, in truth Butowsky did not personally participate
         and was not directly involved in Wheeler’s investigation. He left the investigating
         to Wheeler. Butowsky and Wheeler occasionally communicated about Wheeler’s
         investigation. Wheeler regularly updated Butowsky on his findings. Folkenflik
         knew that Butowsky’s involvement was limited.

         75. Wheeler publicly confirmed Butowsky’s limited involvement in the
         investigation. On May 16, 2017, Wheeler represented to Sean Hannity that “I was
         hired by the family, Joel and Mary Rich. They signed the contract. Now, the
         financial benefit, if there were any financial benefit and by the way there wasn’t
         much, that was actually paid for by a third party [Butowsky] that I have had very
         little         communication            with          at        all,        Sean”.
         [https://www.youtube.com/watch?v=CuRJDKEVxHY (emphasis added)].

         76. Folkenflik misrepresented Butowsky’s actual involvement in Wheeler’s
         investigation. Folkenflik made it appear as if Butowsky was at the center of the
         investigation, directing Wheeler, telling him what to do (and telling Fox what to
         report). In reality, Butowsky did not direct either Wheeler’s investigation or the
         Fox News reporting. Butowsky shared some tips that he received and asked for
         updates, but he never interviewed witnesses, prepared a single draft of any report
         or story, etc. Butowsky was not the puppet master that Folkenflik accused him of
         being.

   See Proposed Third Amended Compaint (Doc. No. 190-1). As the Court can see, the

   Plaintiff corrected his complaint to acknowledge that he had indeed relayed tips to Mr.

   Wheeler, but that he was not directing Mr. Wheeler’s investigation. In that sense, the

   Plaintiff’s involvement in the Wheeler investigation was, in fact, “limited.” Furthermore,



                                              -7-
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 8 of 21 PageID #: 5521



   the changes do not affect the substance of the Plaintiff’s defamation claims against the

   Defendants. All versions of the complaint quote Mr. Wheeler’s statement that he “had

   very little communication… at all” with the person paying for the investigation, i.e., the

   Plaintiff. See, e.g., Original Complaint 40, ¶63 (Doc. No. 1).

          The Plaintiff’s efforts to correct his allegations about relaying tips should have put

   an end to the matter.

          Under Rule 11, a motion for sanctions may not be filed until at least 21 days after
          service of the motion on the offending party. See Fed. R. Civ. P. 11(c)(2). If,
          during this period, the alleged violation is withdrawn or appropriately corrected,
          the motion should not be filed with the court. These provisions are intended to
          provide a type of “safe harbor” against motions under Rule 11 in that a party will
          not be subject to sanctions on the basis of another party's motion unless, after
          receiving the motion, it refuses to remedy the improper paper, claim, defense,
          contention, or denial. See id.; see also Elliott v. Tilton, 64 F.3d 213, 216 (5th
          Cir.1995). The safe-harbor provision is strictly construed, and substantial
          compliance and informal notice and opportunity to withdraw are not sufficient.
          See Reyes v. Kroger Texas, LP. No. 3:10–cv–922–B, 2010 WL 4316084, at *4
          (N.D.Tex. Oct. 2, 2010) (citing In re Pratt, 524 F.3d 580, 586–88 (5th Cir.2008)),
          rec. adopted, 2010 WL 4321585 (N.D.Tex. Oct. 25, 2010). A Rule 11 motion for
          sanctions is properly denied when the movant fails to comply with the safe-harbor
          provision. See Tompkins v. Cyr, 202 F.3d 770, 788 (5th Cir.2000). The movant has
          the burden to show compliance. See Reyes, 2010 WL 4316084, at *4 (citing
          Harris v. Auxilium Pharms., Inc., 664 F.Supp.2d 711, 724 (S.D.Tex.2009)).

   Orchestrate HR, 178 F. Supp. 3d at 498. The Defendants might argue that the Plaintiff’s

   motion to amend was untimely because it occurred more than 21 days after the Motion

   for Sanctions was served, but the Defendants agreed to give the Plaintiff more time to

   respond to their draft motion. See February 14, 2020 email exchange between Ty

   Clevenger and Laura Prather (Exhibit 8). In their response in opposition to the Plaintiff’s

   motion to amend his complaint (Doc. No. 107), the Defendants make a particularly

   cynical argument that the motion to amend was outside the safe-harbor period because it


                                               -8-
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 9 of 21 PageID #: 5522



   was filed after the Motion for Sanctions. True enough, the Motion for Sanctions was

   filed at 9:15 a.m. on February 18, 2020 and the motion to amend was filed at 4:29 p.m.

   on the same day, but the Defendants fail to mention the following email that was sent by

   Mr. Biss to Ms. Prather the day before, on February 17, 2020:

         Laura,

         Attached in RTF is our Motion for Leave to File Third Amended Complaint and a
         proposed Order.

         We would like to file today, but will await to hear from you.

         Please call me to discuss or let me know via email if you oppose the motion and, if
         so, why, so I can complete the certificate. Thank you.

         Steven S. Biss

   See February 17, 2020 email exchange between Steve Biss and Laura Prather (Exhibit 9).

   Ms. Prather did not respond to that email, but instead she preemptively filed the motion

   for sanctions the following morning. Likewise, the Defendants failed to mention a

   February 14, 2020 email wherein Plaintiff’s Counsel asked Defendants’ Counsel about

   scheduling a telephone conference to discuss the proposed motion to amend. See

   February 14, 2020 email exchange between Ty Clevenger and Laura Prather (Exhibit 10).

   The local rules require a telephone discussion before filing an opposed motion, see Local

   Rule CV-7(h), but Defendants’ Counsel never responded. In other words, the Plaintiff

   was prohibited by the local rule from filing an amended pleading sooner. And while the

   Plaintiff was attempting to address the Defendants’ purported concerns in good faith, as

   required by the local rules, Ms. Prather showed that she had no interest in that. No, she

   was more interested in muddying the waters with cheap shots at opposing counsel.


                                             -9-
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 10 of 21 PageID #: 5523



          In In re Sony Corp. SXRD, the Second Circuit vacated a Rule 11 sanction even

   though the offending allegations were withdrawn outside the safe-harbor period, in part

   because the respondent was acting in good faith. 448 Fed. Appx. 85, 87–88 (2011). In

   this case, the Plaintiff told the Defendants that he was willing to amend his complaint, the

   Defendants gave the Plaintiff additional time (i.e., beyond 21 days) to respond to their

   motion, the Plaintiff did respond to their motion via letter, and he asked whether they

   would oppose his motion to amend, but then the Defendants preemptively filed their

   motion for sanctions. Contrast that with the following:

          Appellants claim that they offered to dismiss the Kunimotos' complaints without
          prejudice within the 21 day safe harbor period, and that appellees ignored the
          offer. But the district court was within its discretion in finding that appellants'
          alleged offers were not sincere proposals but rather disingenuous attempts to force
          settlement. Appellants proposed only a withdrawal without prejudice; they then
          failed to file any withdrawal motion with the court or send any proposed
          withdrawal documents to the bank, though they continued to speak equivocally
          about the possibility of withdrawing after the safe harbor period ended. In
          addition, the alleged offer was made only to the bank and therefore has no bearing
          on the motion for sanctions brought by the trustee.

   Kunimoto v. Fidell, 26 Fed. Appx. 630, 633 (9th Cir. 2001). There has been no such bad

   faith on the part of the Plaintiff, because (among other things) he followed through with

   his motion to amend the complaint. All of the bad faith in this sanctions fiasco rests

   entirely with the Defendants and their counsel.

          Now, back to the real issue, i.e., whether there is at least some evidence to support

   the Plaintiff’s allegation that his role in the Wheeler investigation was “limited.” Let’s

   begin with the fact that Mr. Wheeler is a hostile witness who filed suit a frivolous lawsuit

   against the Plaintiff that was later dismissed. See Wheeler v. Twenty-First Century Fox,



                                              - 10 -
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 11 of 21 PageID #: 5524



   322 F. Supp. 3d 445 (S.D.N.Y. 2018). Clearly, Mr. Wheeler has credibility problems.

   Even so, Mr. Wheeler admitted on national television that he “had very little

   communication…            at        all”        with         the        Plaintiff.       See

   https://www.youtube.com/watch?v=CuRJDKEVxHY, cited in SAC ¶75. By itself, that is

   at least some evidence supporting the Plaintiff’s allegation. The Defendants clutch their

   pearls and feign indignation about emails and “hundreds of pages of texts” between the

   Plaintiff and Mr. Wheeler, but those texts and emails do not undermine the Plaintiff’s

   allegation that his role was limited. As Mr. Biss noted in his letter to Ms. Prather (Exhibit

   7), many of those texts and emails have nothing to do with Mr. Wheeler’s investigation,

   and the ones that discuss the investigation do not show the Plaintiff directing or managing

   the investigation. Likewise, Mr. Wheeler’s investigative notes do not support the

   Defendants’ argument that the Plaintiff controlled and orchestrated the Wheeler

   investigation. Nowhere do those notes suggest that Mr. Butowsky was “directly

   involved” in Mr. Wheeler’s investigation, e.g., nowhere does Mr. Butowsky accompany

   Mr. Wheeler to an interview or tell Mr. Wheeler what to do. If there are inconsistencies

   in Mr. Wheeler’s statements (and there usually are inconsistencies in his statements), then

   it is the jury’s domain to resolve those inconsistencies. Such disputes cannot be resolved

   at the summary judgment stage, much less in response to a motion for sanctions.

          In another example of their cynicism, the Defendants try to conflate the Plaintiff’s

   involvement with Malia Zimmerman and her Fox News story with involvement in the

   Wheeler investigation. See, generally, Appendix to Defendant’s Rule 11 Motion

   (hereinafter “Appendix”). Clearly, the Plaintiff was assisting Ms. Zimmerman on the


                                              - 11 -
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 12 of 21 PageID #: 5525



   story, and clearly he shared tips and facilitated the exchange of information between Ms.

   Zimmerman and Mr. Wheeler (among others), but his role was limited to that. The

   Plaintiff was not interviewing witnesses, telling Mr. Wheeler what to do, or otherwise

   controlling Mr. Wheeler’s investigation. See Declaration of Edward Butowsky (Exhibit

   11). The paragraphs in the SAC that the Defendants complain about, i.e., Paragraphs 68,

   74, 75, 76, clearly are talking about the Wheeler investigation, not the Fox News story,

   and it is disingenuous for the Defendants to conflate the two.           Whereas Defendant

   Folkenflik’s broadcasts made it sound as if the Plaintiff hired Mr. Wheeler so he could

   control Mr. Wheeler’s investigation, the Motion for Sanctions fails to cite any plausible

   evidence – much less conclusive evidence – that the Plaintiff did that. Accordingly, a

   jury can reasonably conclude that Defendant Folkenflik’s broadcasts were false and

   defamatory. The Defendants know that they cannot prevail on this issue on summary

   judgment, thus they should know that they have no basis for seeking sanctions.

          B. The Plaintiff did not see Mr. Wheeler’s contract with the Rich family until
             after it was executed.

          The Defendants next complain about Paragraph 73 of the SAC, which reads as

   follows:

          73. Butowsky was not a party to the contract between Wheeler and the Rich
          family. He has never seen the contract.

   The Plaintiff was mistaken about the last part of that sentence. As explained, in Mr.

   Biss’s letter to Ms. Prather (Exhibit 7), the Plaintiff did not see the contract until after it

   was executed, and he had no role in drafting that contract. See Declaration of Edward

   Butowsky (Exhibit 11). In response to the Defendants’ objections, the Plaintiff offered to


                                               - 12 -
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 13 of 21 PageID #: 5526



   amend his complaint to read as follows:

          73. Butowsky was not a party to the contract between Wheeler and the Rich
          family. He was not involved in any discussions between Wheeler and the Riches
          over the terms of a contract. He only agreed to pay for Wheeler’s services.
          Butowsky first saw the contract between Wheeler and the Riches in May 2017
          months after it was signed.

   See Proposed Third Amended Complaint (Doc. No. 190-1). In their response in

   opposition to the Plaintiff’s motion to amend, the Defendants argue that even the

   amended version is deceptive. They point to the following excerpt from a March 3, 2017

   email from the Plaintiff to Joel Rich:

          Attached is the basic agreement for Rod [Wheeler]. With this, he can and will
          aggressively get you a lot of pertinent information. I said from the beginning, I
          will do whatever I can to help get you and your family the knowledge of what
          happened. After reading and ‘running it by’ whomever you feel needs to see it,
          please sign and back to me.

   See Defendant’s Response in Opposition to Plaintiff’s Motion for Leave to file Third

   Amended Complaint, p. 7 (Doc. No. 105). This is yet another cynical “gotcha” stunt by

   the Defendants. Two different contracts are under consideration, as reflected in the very

   documents cited by the Defendants. As an attachment to the March 3, 2017 email – and

   prior to the execution of any contract – the Plaintiff sent Mr. Rich a copy of Mr.

   Wheeler’s standard contract. See Declaration of Edward Butowsky (Exhibit 11). So far

   as the Plaintiff knows, that contract was never executed. Id. Instead, the contract between

   Mr. Wheeler and the Rich family was drafted by Aaron Rich’s wife Molly, who is an

   attorney. This is reflected in the March 13, 2017 email from Mr. Wheeler that is quoted

   at the bottom of the first page of the Defendant’s Appendix:

          Just an update. I talked with Aaron Rich last evening. He told me that I should


                                             - 13 -
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 14 of 21 PageID #: 5527



          have the signed agreement no later than today, Monday. I suspect however that
          there will be a lot of “legal mumbo-jumbo” contained in the agreement, as he said
          that Molly (wife and attorney of Aaron) was drafting a different agreement, other
          than the one I initially sent them. We will see.”

   Appendix 1-2 (emphasis added). As attested by his attached declaration, the Plaintiff did

   not see the executed agreement until some time around May 16, 2017. See Declaration of

   Edward Butowsky (Exhibit 11). He had absolutely no role in drafting that agreement, id.,

   and the Defendants have not produced any evidence to the contrary. The Defendants

   know they are beating a dead horse, and that adds to the evidence of their bad faith.

   Furthermore, it is utterly irrelevant to the Plaintiff’s claims that he did or did not see the

   contract between Mr. Wheeler and the Riches, and it is ludicrous to suggest that a

   mistake on that issue would merit death-penalty sanctions.

          C. The Plaintiff did not misrepresent his damages.

          In another example of malicious hair-splitting, the Defendants allege that the

   Plaintiff made a misrepresentation in a footnote. Paragraph 11 in the Second Amended

   Complaint reads as follows:

          11. Prior to Folkenflik and Wigdor’s global smear campaign, Butowsky enjoyed
          an untarnished personal and professional reputation in the community in which he
          lived and worked, with clients, with colleagues in business, and with his many
          friends. As was known and intended, Folkenflik’s defamation spread like wildfire
          throughout mass media, social media and over the Internet, causing Butowsky to
          be ostracized, causing enormous loss of business (including, without limitation,
          the termination and loss of Chapwood’s Investment Manager Service Agreement
          with Charles Schwab and loss of clients),4 and causing Butowsky substantial
          personal injury, fear, and mental and physical pain and suffering. Butowsky has
          received death threats to his family, damage to his home in Plano, and thousands
          of ad hominem attacks.

   SAC 11, ¶11. The Defendants object to Footnote 4 in that Paragraph, which reads as



                                               - 14 -
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 15 of 21 PageID #: 5528



   follows:

         The loss and damage caused to Butowsky by Folkenflik’s defamation is evidenced
         by the following email from one of Butowsky’s clients:




   The Plaintiff offered to amend Footnote 4 to read as follows:

         The loss and damage caused to Butowsky’s reputation by Folkenflik’s defamation
         is evidenced by the following email received from one of Butowsky’s
         high net worth clients:




         Fortunately, Chapwood was able to persuade the client to stay on as a customer
         with a different financial advisor. Nonetheless, Chapwood lost millions of
         dollars in investments from this customer and Plaintiff lost income as a direct
         result. Further, Plaintiff’s reputation as a registered investment advisor has been
         destroyed. He is unable to develop new business. He has lost the ability to get
         referrals from Major League Baseball, NBA, etc. He can’t even tell people his
         last name without hesitating, since he knows they will Google him and see all the
         fake stories.

   See Proposed Third Amended Complaint (Doc. No. 190-1). In their response to the

   motion to amend, the Defendants argue that the foregoing amendment would be futile,

                                             - 15 -
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 16 of 21 PageID #: 5529



   but their argument is incoherent. There is nothing ambiguous about the Plaintiff’s claim

   that “Chapwood lost millions of dollars in investments from this customer and Plaintiff

   lost income as a direct result.” It is a plain and clear statement of damages, the Plaintiff

   has now attested to it under oath, see Declaration of Edward Butowsky (Exhibit 11), and

   the Defendants have not offered any contrary evidence (because it does not exist). Even

   in its original form, Footnote 4 is accurate. Regardless of what Sally Davis did or did not

   do with her investment, her email clearly illustrates the kind of damage that the

   Defendants inflicted on Mr. Butowsky’s reputation. Yet the Defendants want this Court

   to adopt their “spin” as fact and conclude not only that they suffered grave harm from

   Footnote 4, but that the harm is so grave that it merits death-penalty sanctions. Somebody

   needs to be sanctioned alright, and it’s Ms. Prather and her colleagues.

   2. Counsel’s disciplinary history is irrelevant to this case.

          The Defendants’ ad hominem attacks against opposing counsel is evidence of both

   their malice and their desperation. True to form, they make material misrepresentations

   in their personal attacks on Plaintiff’s Counsel. Mr. Clevenger has not been suspended

   from the California Bar, as the “order” they attached is not an order, nor is it final. The

   Plaintiff has attached a February 11, 2020 letter that he sent to the Texas Board of

   Disciplinary Appeals (Exhibit 12), and he declares under penalty of perjury that the

   contents of that letter are true and correct. As set forth in the letter, the California

   prosecution represents the third time that the Plaintiff has been prosecuted for the same

   events, and the “order” itself notes that those events occurred in 2012 or earlier. Id. If the

   recommendation is adopted by the California Supreme Court, it will represent the third


                                               - 16 -
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 17 of 21 PageID #: 5530



   time that Mr. Clevenger has been punished for the same events. Id. The U.S. Court of

   Appeals for the Fifth Circuit has already informed the Plaintiff that even if the California

   Supreme Court adopts the recommendation, the Fifth Circuit will not reciprocate.

   Meanwhile, the Texas Bar cannot reciprocate because in 2014 it settled all of the same

   matters for a reprimand. In contrast, the sleazy personal attacks by Defendants’ Counsel

   in this case could be grounds for professional discipline in Texas. See Tex. Disc. R. Prof.

   Conduct 3.04(c)(2) and 4.04(a).

   3. Sanctions are not warranted against the Plaintiff or his attorneys.

          By requesting death-penalty sanctions so casually, the Defendants gravely

   undercut their own credibility. Any sanction under Rule 11 is “an extraordinary remedy,

   one to be exercised with extreme caution,” Orchestrate HR, 178 F. Supp. 3d at 498, but

   death-penalty sanctions require something even more extraordinary:

          The Fifth Circuit has held that involuntary dismissal is a drastic remedy to which a
          Court may resort only in extreme circumstances. Hepperle v. Johnston, 590 F.2d
          609 (5th Cir. 1979). Moreover, the Fifth Circuit has “consistently emphasized that
          the district court should consider lesser sanctions before dismissing a case with
          prejudice.” Webb v. Morella, 457 Fed.Appx. 448, 454 (5th Cir. 2012) (citing
          Ramsey v. Signal Delivery Serv., Inc., 631 F.2d 1210, 1214 (5th Cir. 1980)).

   Ortiz v. Apache Corp., CV G-13-324, 2015 WL 12837582, at *3 (S.D. Tex. Feb. 18,

   2015). The Defendants do not suggest that the Plaintiff’s claims against them are

   frivolous, and indeed they are not. Instead, the Defendants attack tertiary allegations that

   are not even necessary for the Plaintiff’s claims, they make ad hominem attacks against

   Plaintiff’s Counsel, and then they ask the Court to throw the whole case out. Lest the

   Defendants object to the Plaintiff’s characterization of the disputed allegations as



                                              - 17 -
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 18 of 21 PageID #: 5531



   “tertiary,” consider what happens when one strikes all of the allegations that the

   Defendants deem objectionable. Better yet, strike the entire paragraphs where the

   contested allegations are found, i.e., Paragraphs 68, 73, 74, 75, and Footnote 4. The heart

   of the Plaintiff’s defamation claims would remain unfazed, because this is a case about

   whether, as Defendant Folkenflik alleged in his broadcast, the Plaintiff engineered a

   “fake news” story for Fox News. Specifically, this is a case about whether Seth Rich

   leaked DNC emails to Wikileaks, as the Plaintiff claims, or whether he did not, as the

   Defendants claim. This is not a case about (1) the extent of the Plaintiff’s participation in

   the Wheeler investigation; (2) when or whether the Plaintiff saw the contract between Mr.

   Wheeler and the Rich family; or (3) how much business the Plaintiff lost from Sally

   Davis. The Plaintiff does not make light of any errors in his complaint (that is why he

   sought to amend it), but none of them alter the Plaintiff’s claims against the Defendants.

          The Appendix to the Motion for Sanctions, meanwhile, is a case study in the

   dangers of trying to “spin” disputed facts in support of a Rule 11 motion. As noted above,

   the Defendants conflated two different contracts in order to “prove” that the Plaintiff had

   seen the contract between Mr. Wheeler and the Rich family prior to the time of its

   execution. Another example of the Defendants’ spin can be found on the first page of the

   Appendix, where they point to a March 3, 2017 email sent at 10:02 a.m.:

          Ed asks Rod to send him something for Mr. Rich to sign. He also tells Rod:
          “Expect a direct call from Joel Rich. Please call me prior to give you a few data
          points. Make sure to downplay Fox News, don’t mention you know Malia.”
          Exhibit A-1 at 29-30 (WHEELER-00000900-01).

   Appendix 1 (emphasis in original). The Defendants want to portray this as something



                                              - 18 -
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 19 of 21 PageID #: 5532



   nefarious, e.g., evidence of a conspiracy against the Riches. In reality, the Plaintiff

   suggested Mr. Wheeler downplay Fox News because the channel is widely perceived as

   being conservative / Republican, whereas the Rich family is very liberal / Democratic.

   See Declaration of Edward Butowsky (Exhibit 11). In other words, the Plaintiff thought

   Mr. Wheeler would alienate himself from the Rich family if he played up his Fox News

   connections.

          There are many other examples of the Defendants’ malicious and bad-faith fault-

   finding. Consider the following paragraph:

          On the second and third factors (reliance and feasibility), the texts and emails
          sprinkled throughout their 98-page SAC portray half-truths. The communications
          between Butowsky and Wheeler – including payment of Wheeler by Butowsky
          before the Rich family even signed a contract for Wheeler’s services – show the
          rest of the story about Butowksy’s involvement. See Ex. A. Butowsky’s counsel
          should have investigated these preexisting materials and faithfully portrayed them
          in their pleadings.

   Motion for Sanctions 10-11. The Plaintiff has never tried to conceal the fact that he paid

   for Mr. Wheeler’s services. Absolutely never. All the way back to his original complaint,

   the Plaintiff plainly disclosed the fact that he paid for Wheeler’s services. See Original

   Complaint 40, ¶63 (Doc. No. 1). So what exactly did Plaintiff’s Counsel fail to

   investigate or disclose? And where exactly are the “half-truths”? They are in the

   Defendants’ Motion for Sanctions, which is chock full of them.

          The Defendants and their attorneys will have every opportunity to spin their

   version of the evidence at trial, and the Plaintiff will have an opportunity to respond. The

   Defendants will be able to cross-examine the Plaintiff, and he will be able to cross-

   examine them. That’s how litigation works, and the Defendants and their counsel should


                                              - 19 -
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 20 of 21 PageID #: 5533



   know that. Here, however, they ask the Court to bypass the jury, interpret all of the

   evidence and pleadings in a light most favorable to them, and then throw the whole case

   out as a “sanction.” The Defendants and their counsel should take a long, hard look in

   the mirror before seeking sanctions against anyone else. It took a lot of time to respond to

   all of the cheap shots in the Motion for Sanctions, and the Plaintiff seriously considered

   filing his own motion for sanctions under Rule 11 and 28 U.S.C. § 1927. The Plaintiff

   decided not to file such a motion, however, because he does not want this case to

   degenerate any further into a game of tit-for-tat.




                                               - 20 -
Case 4:18-cv-00442-ALM-CMC Document 110 Filed 03/10/20 Page 21 of 21 PageID #: 5534



                                           Conclusion

          The Motion for Sanctions is frivolous, it was filed in bad faith, and it was filed for

   an improper purpose. It should be denied in its entirety.

                                             Respectfully submitted,

                                             /s/ Ty Clevenger
                                             Ty Clevenger
                                             Texas Bar No. 24034380
                                             P.O. Box 20753
                                             Brooklyn, New York 11202-0753
                                             (979) 985-5289
                                             (979) 530-9523 (fax)
                                             tyclevenger@yahoo.com

                                             Attorney for Plaintiff Edward Butowsky

                                             Steven S. Biss (VSB # 32972)
                                             300 West Main Street, Suite 102
                                             Charlottesville, Virginia 22903
                                             Telephone: (804) 501-8272
                                             Facsimile: (202) 318-4098
                                             stevenbiss@earthlink.net

                                             Attorney for Plaintiff Edward Butowsky




                                CERTIFICATE OF SERVICE

          I certify that a copy of this document was filed electronically with the Court's ECF
   system on March 10, 2020, which should result in automatic notification to all counsel of
   record.

                                             /s/ Ty Clevenger
                                             Ty Clevenger




                                              - 21 -
